Citation Nr: 1630353	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  08-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a service connection claim for a respiratory disorder, now claimed as due to in-service asbestos exposure, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to a rating in excess of 30 percent prior to June 11, 2013, and in excess of 50 percent thereafter for chronic headache disorder.


REPRESENTATION

The Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In an October 2013 rating decision, the RO increased the evaluation for the Veteran's headache disorder from 30 percent disabling to 50 percent disabling, effective June 11, 2013.  However, inasmuch as a higher rating is available for the disorder during that period, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue has been characterized on the title page of this decision.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that separate ratings for distinct periods of time may be awarded based on the facts).

While the Veteran also initiated or perfected appeals of the RO's denial of his service connection claims for a cervical spine disorder, bilateral knee disabilities, right ear hearing loss, and tinnitus, the RO subsequently granted service connection for these disorders, as reflected in December 2007, June 2010, and October 2013 rating decisions, thereby extinguishing the related appeals.  

The Board acknowledges that the RO adjudicated the Veteran's claim seeking disability compensation for a respiratory disorder as an initial service connection claim for such disorder resulting from in-service asbestos exposure.  However, as a review of the record reflects that the Veteran has previously sought and been denied service connection for respiratory disorders characterized as pneumonia and a punctured lung, albeit under a different theory of service connection, the Board finds that the claim for a respiratory disorder is properly construed as a claim to reopen and has rephrased the issue accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009);  see Ashford v. Brown, 10 Vet. App. 120 (1997).

In July 2014, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.  In June 2016, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) consideration of all evidence associated with the record subsequent to the issuance of the most recent supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider all newly received evidence.

This appeal has been processed using the paperless, electronic Virtual VA (VVA) and Veterans Benefit Management System (VBMS) systems.

As set forth below, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's service connection claim for a respiratory disorder.  However, as further development is required before the reopened claim may be adjudicated, this reopened service connection claim for a respiratory disorder, as well as the increased rating claim for a headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In final decisions issued in September 1993, October 1994, and November 1995 the RO denied the Veteran's claims seeking service connection for a respiratory disorder, referred to as the residuals of pneumonia and the residuals of a lung puncture, respectively.  
 
2.  Evidence added to the record since the final prior denials is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a respiratory disorder.

3.  The Veteran's currently-diagnosed left ear hearing loss is caused by his service-connected traumatic brain injury residuals.


CONCLUSIONS OF LAW

1.  The September 1993, October 1994, and November 1995 decisions that denied the Veteran's claims seeking entitlement to service connection for a respiratory disorder are final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993), (1994), (1995) [(2015)].
 
 2.  New and material evidence has been received to reopen the claims of entitlement to service connection for a respiratory disorder.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3.  The criteria for service connection for left ear hearing loss, as secondary to service-connected traumatic brain injury, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim for service connection for a respiratory disorder and grant service connection for left ear hearing loss comprises a complete grant of the respective benefits sought, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  However, consideration of the merits of the Veteran's claim for service connection for a respiratory disorder is deferred pending additional development consistent with the VCAA.

Claim to Reopen Service Connection for a Respiratory Disorder

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the instant case, the Veteran previously claimed entitlement to service connection for respiratory disorders, referred to as the residuals of pneumonia and the residuals of a punctured lung, and these claims were denied in August 1993 and October 1994 rating decisions, respectively.  The evidence then of record consisted of the Veteran's service treatment records, VA treatment records, and submitted statements.  The Veteran's service treatment records reflected his treatment for a skull fracture and brain injury resulting from his head-first fall from the third story of an apartment building (deemed to have occurred in the line of duty), including his treatment for pneumonia that developed during the days thereafter in which the Veteran was comatose, requiring treatment via a thoracotomy (chest wall puncture).  However, the service and post-service VA treatment records failed to reflect any residual respiratory impairment, and the RO did not afford the Veteran a related VA examination to determine the potential presence of such a disability.  Thus, as reflected in the August 1993 rating decision, the RO determined that the Veteran did not have current respiratory disorder that could be linked to service, and in the October 1994 rating decision, the RO determined that there was no evidence of an in-service lung puncture, apparently differentiating a thoracotomy, chest-wall perforation from a lung perforation.  

With regard to the August 1993 rating decision denying the Veteran's claim for residuals of pneumonia, the Veteran was apprised of his appellate rights in a September 1993 notice accompanying this decision; however, he did not file a notice of disagreement with regard to the denial of service connection for pneumonia, and no evidence referable to such claim was received within one year.  In this regard, the record reflects that he entered a notice of disagreement as to a different issue decided in the August 1993 rating decision and submitted evidence referable solely to such claim.  As such evidence did not address the Veteran's claimed respiratory disorder, 38 C.F.R. § 3.156(b) is inapplicable to the instant claim and it was not necessary for the AOJ to ascertain whether such evidence constitutes new and material evidence pursuant to Beraud, supra.    

With regard to the October 1994 rating decision denying the Veteran's claim for the residuals of a punctured lung, he was apprised of his appellate rights in a notice accompanying this decision, and he filed a related notice of disagreement in November 1994.  After the issuance of March 1995 statement of the case, the Veteran perfected his appeal of this claim by submitting a timely substantive appeal (VA Form 9)in April 1995, after which the RO issued an April 1995 supplemental statement of the case.  However, in a statement received in September 1995, the Veteran withdrew his appeal of this issue.  Thereafter, a November 1995 hearing officer's decision readjudicated the claim.  In such decision, the hearing officer noted that the Veteran had withdrawn his claim, but nonetheless continued the denial of service connection for residuals of a punctured lung.  The same month, the Veteran was advised of the hearing officer's decision and his appellate rights; however, he did not file a notice of disagreement and no additional evidence was received within one year.  Rather, no communication regarding his claim of entitlement to service connection for a respiratory disorder was received until August 2006, when VA received his application to reopen such claim.   

Furthermore, while the Veteran's service personnel records were received in 2007 and 2013, such do not relate to a claimed in-service event, injury, or disease referable to his respiratory disorder.  Therefore, they are not relevant to the instant claim and 38 C.F.R. § 3.156(c) is inapplicable.  

Therefore, based on the foregoing, the Board finds that the August 1993, October 1994, and November 1995 decisions to be final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993), (1994), (1995) [(2015)].

Evidence received since the prior final decisions includes the Veteran's June 2014 Board hearing testimony that his recent treatment records (requested in the remand portion of this decision below) reflect his treatment for a respiratory disorder that his treating physician links to his in-service asbestos exposure while working on repairs to a Naval ship during service.  Given that the Veteran's testimony, which is presumed credible for the purpose of reopening the claim, establishes the presence of a current respiratory disorder resulting from service, the Board finds that this evidence directly relates to the reason the Veteran's claim was initially denied, namely the lack of evidence suggesting a current service-related respiratory disorder.  Further, this newly submitted evidence triggers VA duty to obtain a related medical opinion to determine whether the Veteran does indeed have a current respiratory disorder that is related to service, to include his reported in-service asbestos exposure.  See Shade, supra.  Accordingly, the Board finds that this evidence is both new and material, sufficient to reopen the Veteran's service connection claim for a respiratory disorder.  The merits of the reopened service connection claim are addressed in the Remand portion of the decision below.  

Service Connection for Left Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Veteran is currently diagnosed with left ear hearing loss, as defined by VA regulation, as reflected in the reports of VA audiometric examinations conducted during the course of this appeal.  38 C.F.R. § 3.385.

The Veteran is seeking service connection for his currently-diagnosed left ear hearing loss (he is service-connected for right ear hearing loss) on the premise that he developed his hearing loss as a result of his in-service exposure to aircraft and other military noise during service.  The RO has denied the Veteran's claim based on negative nexus VA opinions rendered in April 2007, May 2010, and October 2012 concluding that the Veteran's current left ear hearing loss is unrelated to his reported in-service noise exposure.  

However, as referenced above, the Veteran sustained a significant traumatic brain injury during service, and hearing loss is a known neurological complication of traumatic brain injuries.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).   Furthermore, the Veteran's June 2013 VA neurological examination assessing the manifestations and residual disabilities resulting from his in-service traumatic brain injury assessed hearing loss as a residual disability of his traumatic brain injury.  Given this clearly enunciated and unequivocal assertion by a medical professional of a causal relationship between the Veteran's currently-diagnosed left ear hearing loss and his service-connected traumatic brain injury residuals, the Board concludes that service connection for left ear hearing loss as secondary to service-connected traumatic brain injury residuals is warranted.  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a respiratory disorder is reopened; to this extent only, the appeal is granted.

Service connection for left ear hearing loss is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened service connection claim for a respiratory disorder and increased rating claim for a headache disorder,  so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim seeking service connection for a respiratory disorder, as referenced above, his respiratory treatment records from VA and Mather Air Force Base, which he referenced during his Board hearing, must be obtained, and a VA medical opinion is warranted to determine whether any current respiratory disorder is attributable either to the Veteran's reported in-service asbestos exposure or his in-service treatment for pneumonia, to include his thoracotomy.  

With regard to the Veteran's claim seeking an increased rating for his chronic headache disorder, he is in receipt of a 30 percent evaluation prior to June 11, 2013, and the highest available schedular evaluation of 50 percent thereafter.  However, while the Veteran has received ongoing VA treatment for his headache disorder throughout the appeal period, the entirety of his VA treatment records for the appeal period stemming from the date of the Veteran's claim in February 2005 are not of record, and must be obtained prior to the adjudication of this appeal.  

Finally, at his June 2014 Board hearing, the Veteran testified that he was placed on state disability, followed by Social Security disability, in approximately 2003.  Such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to include those from Mather Air Force Base.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include any outstanding records from Mather Air Force Base as well as the entirety of the Veteran's VA treatment records created from February 2005 to the present.

In addition, obtain all records regarding any state disability benefits as well as those from the Social Security Administration regarding disability benefits.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, schedule the Veteran to undergo a VA respiratory examination. The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.  

Following an examination of the Veteran and after reviewing the claims file, the examiner is requested to state whether it is at least as likely as not (50 percent or higher probability) that any respiratory disorder diagnosed during the examination, or any other respiratory disorder whose diagnosis reflected in the Veteran's recently associated VA or private treatment records, is etiologically related to the Veteran's in-service pneumonia or treatment therefor (to include his thoracotomy) or his reported asbestos exposure while scraping and painting (in enclosed spaces) a Naval vessel dry-docked for repairs.  

The examiner should provide a rationale for all opinions expressed.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to include affording the Veteran a new VA examination to determine the current severity of his headache disorder, if newly associated treatment records reflect a material change in the disability since it was last evaluated in June 2013), the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


